DETAILED ACTION

Response to Amendment
This office action has been issued in response to the response filed 11/23/21.  Claims 1-19 are pending in this application. Applicant's arguments have been carefully considered, but are not persuasive in view of the “response to arguments” section below.  The examiner appreciates Applicant's effort to distinguish over the cited prior art by presenting arguments & amendments in an attempt to distinguish or clarify the claimed invention, however, upon further consideration and/or search, the claims remain unpatentable over the cited prior art for the reasons articulated in the “response to arguments” section below.  All claims pending in the instant application remain rejected and clarification and/or elaboration regarding why the claims are not in condition for allowance will hereafter be provided in order to efficiently further prosecution.  Accordingly, this action is made FINAL.


Claim Rejections - 35 USC § 103
             The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-9, 13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PGPUB #20180101454) in view of Goss (US PGPUB # 20140115232).independent claims 1, 9, 17 Lee discloses:  A memory system [memory system 100 – Lee fig 1] comprising: 
              a memory device configured to include memory cells for storing data that are divided into a plurality of memory blocks, each memory block including memory cells [memory device including cells divided into plurality of blocks – Lee fig 3 paragraph 0029]; and 
              a memory controller [memory controller 130 – Lee fig 1] configured to control the memory device, and to perform a recovery operation after occurrence of sudden power off (SPO) [memory system capable of efficiently detecting a recovery target memory region such as a page during a recovery operation after a sudden power-off (SPO) - Lee 0006], 
               wherein, in performing the recovery operation, the memory controller determines whether to delete, from the memory device, journaling information including logging information about changes [a second sequence of intervening journals which reflect updates to the metadata from one snapshot to the next – Goss abstract] associated with data stored in a target open memory block [controller may maintain valid map information on the physical page numbers and corresponding logical page numbers of the recovery target pages, and may invalidate or may delete the map information on the physical page numbers and corresponding logical page numbers of the invalid pages – Lee 0013, 0129, 0170], among one or more open memory blocks including one or more of the plurality of memory blocks [a non-volatile memory device that includes a plurality of memory blocks each of which includes a plurality of pages; and a controller suitable for programming write data together with corresponding write order information in the plurality of the pages during a write operation, and when two or more open blocks are detected among the plurality of the memory blocks during a recovery operation, the controller may generate an order table where physical page numbers of the pages of the open blocks are arrayed based on the write order information and may determine at least one recovery target page among pages of the open blocks based on the order table – Lee 0006], based on whether the memory device was in a first state when the SPO occurs [efficiently detecting a recovery target memory region such as a page during a recovery operation after a sudden power-off (SPO – Lee 0005; The controller may generate the order table by storing in the order table the physical page numbers of the pages of the open blocks corresponding to the write order information that are in a normal state, and may maintain empty a space for the physical page number of the page of the open blocks corresponding to the write order information that are in an erroneous state - Lee 0008].  
	Lee does not explicitly disclose journaling information including logging information about changes, even though a broadest reasonable interpretation of journaling information appears to be implicitly taught by the mapping information taught in Lee, since mapping information is address-based metadata (Lee 200) and the claimed journaling information is also metadata (Goss 0008).
Goss fig 7, paragraph 0047).  The journal information may include logging information about changes (Goss abstract).   Therefore, Lee/Goss teaches all limitations of the instant claim(s).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use journaling information including logging information about changes for facilitating recovery operations in the invention of Lee as taught by Goss because it would be advantageous for recovering data/metadata in the event of an error condition/state (Goss 0045 in view of 0043).
	 With respect to independent claim 9, since the instant claim is substantially similar in scope relative to claim 1, it is rejected according to substantially the same rationale as applied to claim 1, with minor differences considered.  The instant claim contains some generic controller-specific limitations implied but not explicitly required by claim 1, which are addressed as follows:
	a memory interface in communication with the plurality of memory blocks of the memory device; and a control circuit in communication with the memory interface [Lee 0004, 0053].
With respect to dependent claim 5, 13 Lee/Goss discloses wherein, if it is determined that the memory device is in the first state when the SPO occurs, the memory controller deletes, from the memory device, the journaling information associated with the data stored in the target open memory block at the time of the recovery operation [controller may maintain valid map information on the physical page numbers and corresponding logical page numbers of the recovery target pages, and may invalidate or may delete the map information on the physical page numbers and corresponding logical page numbers of the invalid pages - Lee 0013, 0023, 00129 in view of 0008 further in view of Goss abstract, fig 7 & paragraph 0047].
With respect to dependent claim 7, 15 Lee/Goss discloses wherein the journaling information includes i) a logical address, ii) a source physical address, or iii) a target physical address for data corresponding to the journaling information [Goss 0047 & claim 13].
With respect to dependent claim 8, 16 Lee/Goss discloses wherein the memory controller stores the journaling information in a meta information slice in which meta data corresponding to user data stored in the memory device is stored [user data and associated metadata are stored in a memory - Goss abstract].
With respect to dependent claim 18 Lee/Goss discloses if it is determined that the memory device is in the first state when the SPO occurs, the method further comprises deleting, from the memory device, the journaling information associated with the data stored in the target open memory block [controller may maintain valid map information on the physical page numbers and corresponding logical page numbers of the recovery target pages, and may invalidate or may delete the map information on the physical page numbers and corresponding logical page numbers of the invalid pages - Lee 0013, 0023, 00129 in view of 0008 further in view of Goss abstract, fig 7 & paragraph 0047].

Claims 2-4, 10-12, 14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Goss further in view of Ke (US PGPUB # 20180307496).
With respect to dependent claim 2, 10 Lee/Goss does not explicitly disclose determining whether a garbage collection is executed when the SPO occurs”. Nevertheless in the same field of endeavor Ke teaches garbage collection power off recovery (Ke title, abstract) wherein means are provided for determining whether a garbage collection is executed when the SPO occurs (Ke 0005).  Therefore Lee/Goss in view of Ke teaches wherein the memory controller is configured to determine whether a garbage collection is executed when the SPO occurs, the memory controller is configured to further determine, after the garbage collection is executed, that the memory device is in the first state when the SPO occurs [method for GC ( garbage collection) POR (Power Off Recovery), performed by a processing unit, including at least the following steps: after a reboot subsequent to a power-off event, reading a GC recovery flag from a storage unit and determining whether the GC recovery flag indicates that a flash memory needs a POR; and, when the GC recovery flag indicates that the flash memory needs a POR, programming dummy data into a predefined number of empty pages next to the last programmed page of a destination block of the storage unit and performing an unfinished GC data-access operation – Ke 0005].	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine whether a garbage collection is executed when the SPO occurs in the invention of Lee/Goss as taught by Ke because it would be advantageous for avoiding wasted space that may result in recovery operations performed after a sudden power off event (Ke 0004).
With respect to dependent claim 3, 11 Lee/Goss discloses wherein the target open memory block is an open memory block that stores data that is targeted to be migrated during the garbage collection [wherein when two or more open blocks are detected among the plurality of the memory blocks during a recovery operation, the controller generates an order table where physical page numbers of the pages of the open blocks are arrayed based on the write order information and determines at least one recovery target page among pages of the open blocks based on the order table - Lee abstract in view of Ke 0004-0005 teaching “pages of a physical block allocated for a GC procedure, also referred to as a GC block”].
With respect to dependent claim 4, 12 Lee/Goss discloses wherein the number of the open memory blocks is one [pages of a physical block allocated for a GC procedure, also referred to as a GC block (one block) - Ke 0004-0005].
dependent claim 6, 14, 19 Lee/Goss does not explicitly disclose a “migration block” in the context of what may be a garbage collection operation. Nevertheless in the same field of endeavor Ke teaches garbage collection power off recovery (Ke title, abstract) wherein a destination block is referenced in the context of garbage collection operations performed in a non-volatile memory  (Ke abstract, 0004) which reads on the claimed migration block.  Therefore Lee/Goss in view of Ke teaches wherein the memory controller is configured to, after determining that the memory device is in a second state different from the first state when the SPO occurs, migrate, to a migration memory block of the memory device, data for which corresponding journaling information is not written to the memory device among data stored in the one or more open memory blocks at the time of the recovery operation [only the units with good data in that page are read and rewritten (migrated) into another previously erased empty block. … The process of garbage collection involves reading data from the flash memory and rewriting data to the flash memory. It means that a flash controller first requires a read of the whole page, and then a write of the parts of the page which still include valid data.  A sudden power off induced by a natural or man-made disaster may damage empty pages next to programed pages of a physical block allocated for a GC procedure, also referred to as a GC block. POR (Power Off Recovery) of a boot procedure is a process to enable the recovery or continuation of a NAND flash system after the sudden power off. In order to prevent the possibly damaged pages from being used in a GC procedure, the POR process programs several dummy pages next to the programmed pages of the GC block each time a boot procedure is executed – Ke 0004] [A garbage collection operation may involve transferring current version data to a different location such as an active GCU - Goss 0028 & Goss claim 9 teaches using the recovered metadata to schedule a garbage collection operation on a garbage collection unit (GCU) of the memory, the GCU allocated and erased as a unit].   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a migration/destination block in the context of garbage collection in the invention of Lee/Goss as taught by Ke because it would be advantageous for removing stale data from the memory to make space for useful/valid data, thereby facilitating garbage collection operations (Ke 0004).

Response to Arguments
Applicant's arguments have been fully considered but are not persuasive in view of the prior art. All claims pending in the instant application remain rejected. Please note that any rejections/objection not maintained from the previous Office Action have been rectified either by applicant's amendment and/or persuasive argument(s). 
Regarding applicant’s argument on page 9 that “The Non-Final Office Action acknowledges that Lee does not explicitly disclose journaling information, and yet asserts that this limitation appears to be The examiner respectfully submits that amended grounds of rejection necessitated by amendments to the claims have rendered the instant remarks unpersuasive. Specifically because the combination of references teaches the amended limitation to the extent that although Lee does not explicitly disclose journaling information including logging information about changes, a broadest reasonable interpretation of journaling information appears to be implicitly taught by the mapping information taught in Lee, since mapping information is address-based metadata (Lee 0200) and the claimed journaling information is also metadata (Goss 0008) – both useable in the context of recovery operations. Goss teaches metadata journal information usable in performing recovery operations (Goss fig 7, paragraph 0047).  The journal information may include logging information about changes (Goss abstract)].
Regarding applicant’s argument on page 10 that “Different from the above features in the amended Claim 1, Lee discloses mapping information between logical pages and physical pages. See Lee at paragraph [0127]. Lee also discloses invalidating or deleting the mapping information. See /d. at paragraph [0013]. However, Lee’s map information is very different from the claimed “journaling information including logging information about changes associated with data stored in a target open memory block,” and thus invalidating or deleting the map information cannot teach or suggest deleting the journaling information including logging information about changes associated with data stored in a target open memory block.  	Furthermore, the Non-Final Office Action maps “journal” disclosed in Goss to the claimed journaling information including logging information about changes associated with data stored in a target open memory block.  	Goss discloses recovering metadata from a memory using a selected snapshot in a first sequence and first and second journals in a second sequence. See Goss claim 1 and paragraph [0002]. Each recovery operation requires that the most recent journal information be recoverable and, in at least some cases, requires that at least one other journal be recoverable. See Id. at paragraph [0043]. Therefore, the technical feature disclosed in Goss is very different from the claimed journal information because Goss requires the journal information, unlike the claimed the journaling information including logging information about changes associated with data stored in a target open The examiner respectfully submits that although Lee does not explicitly disclose journaling information including logging information about changes, a broadest reasonable interpretation of journaling information appears to be implicitly taught by the mapping information taught in Lee, since mapping information is address-based metadata (Lee 0200) and the claimed journaling information is also metadata (Goss 0008) – both useable in the context of recovery operations. Goss teaches metadata journal information usable in performing recovery operations (Goss fig 7, paragraph 0047).  The journal information may include logging information about changes (Goss abstract).  Therefore as combined, the actions performed in Lee in the context of mapping information may interchangeably be performed on journaling information, particularly the journaling information as disclosed in Goss, useable interchangeably with the mapping information of Lee].
Regarding applicant’s argument on page 10-11 that “The combined teaching of Lee and Goss fails to teach or suggest every limitation of the claim because nothing in Lee and Goss teaches or suggests “the memory controller determines whether to delete, from the memory device, journaling information including logging information about changes associated with data stored in a target open memory block, among one or more open memory blocks including one or more of the plurality of memory blocks, based on whether the memory device was in a first state when the SPO occurs” as recited in Claim 1 as amended (emphasis added).” 	[The examiner respectfully submits that the combination of references appears to disclosed the amended limitation because although Lee does not explicitly disclose journaling information including logging information about changes, a broadest reasonable interpretation of journaling information appears to be implicitly taught by the mapping information taught in Lee, since mapping information is address-based metadata (Lee 0200) and the claimed journaling information is also metadata (Goss 0008) – both useable in the context of recovery operations. Goss teaches metadata journal information usable in performing recovery operations (Goss fig 7, paragraph 0047).  The journal information may include logging information about changes (Goss abstract).  Therefore as combined, the actions performed in Lee in the context of mapping information may interchangeably be performed on journaling information, particularly the journaling information as disclosed in Goss, useable interchangeably with the mapping information of Lee].
Regarding applicant’s argument on page 11 that Second and additionally, it is improper for the Office to combine Lee and Goss in rejecting claims under 35 U.S.C. 103. … As noted in the Non-Final Office Action, Lee invalidates or deletes the map information. See Lee at paragraph [0013]. However, the purpose of Goss recovery operation is the opposite of Lee because Goss recovery operation requires that the journal information be recoverable. See Goss at paragraph [0043]. At the time of the filing of the present application, therefore, one skilled in the art could not have, and would not have, combined the The examiner respectfully submits that both cited references are from the same field of endeavor, disclosed broadly in Lee as “a memory system capable of efficiently detecting a recovery target memory region such as a page during a recovery operation after a sudden power-off (SPO) – Lee 0005” and in Goss as “managing data in a memory, such as but not limited to a flash memory.  In accordance with some embodiments, user data and associated metadata are stored in a memory. The metadata are arranged as a first sequence of snapshots of the metadata at different points in time during the operation of the memory, and a second sequence of intervening journals which reflect updates to the metadata from one snapshot to the next. Requested metadata are recovered from the memory using a selected snapshot in the first sequence and first and second journals in the second sequence.”  The references are understood to be properly combined because: It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use journaling information including logging information about changes for facilitating recovery operations in the invention of Lee as taught by Goss because it would be advantageous for recovering data/metadata in the event of an error condition/state (Goss 0045 in view of 0043).
Any remaining arguments are understood to be predicated on the previous arguments being persuasive and thus are unpersuasive at least on dependency merits.
All remarks are understood to have been addressed herein and by the amended grounds of rejection.  If any issues remain which may be clarified by the examiner, the applicant is invited to contact the examiner to set up a telephone interview.
When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARWAN AYASH at (571)270-1179.  The examiner may be reached via email at marwan.ayash@uspto.gov – provided that applicant files form PTO/SB/439 to authorize internet communication, found online at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf   
The examiner can normally be reached 9a-730p M-R.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marwan  Ayash/ - Examiner - Art Unit 2133

/JARED I RUTZ/             Supervisory Patent Examiner, Art Unit 2133